Citation Nr: 0336376	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Portland Oregon.

In the September 2001 rating decision, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD), as 50 percent disabling, effective from November 
2000.   Following this rating decision, the RO received a 
letter from the veteran's social worker as to the veteran's 
worsening condition and subsequently scheduled the veteran 
for another VA examination.  In accordance with the February 
2002 examination findings the veteran's PTSD was found to be 
70 percent disabling, effective September 2001.  The veteran 
contested both the actual rating and the effective date of 
the 70 percent rating; consequently, the RO awarded a 70 
percent rating for PTSD effective from November 2000.  
Subsequently, the veteran withdrew his appeal of the earlier 
effective date claim in December 2002.  See 38 C.F.R. § 
20.204 (2003).  Therefore, this issue is not currently before 
the Board.  The only issue currently remaining before the 
Board is entitlement to an increased disability rating for 
PTSD, currently evaluated as 70 percent disabling


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran's PTSD is manifested by hypervigilance, 
hyperarousal, constant intrusive memories, chronic anxiety 
and depression, nightmares with sleep disturbance, 
intermittent suicidal ideation, social isolation, strained 
familial relationships, abusive or angry behavior at work, 
and resentment of authority.

3.  There is no evidence of impaired thought processes or 
communication, persistent delusions or hallucinations, 
inability to perform activities of daily living or to 
maintain personal hygiene, disorientation to time or place, 
or memory loss.


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2002 RO decision and a September 
2002 statement of the case, the RO provided the veteran and 
his representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate his 
claims.  Additionally, in January 2002, the RO sent the 
veteran a letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the September 2002 statement of the case 
includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, however, the January 
2002 letter requested any additional information as soon as 
possible, preferably within 30 days.  Additionally, the 
January 2002 letter specified that the evidence must be 
received within a year from the date of the letter.  
Moreover, the veteran has had nearly two years to submit any 
additional evidence.  Therefore, the Board finds that despite 
the lack of strict compliance with the Paralyzed Veterans of 
America decision, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

With respect to the duty to assist, the RO has obtained all 
relevant service medical records, as well as VA treatment 
records and secured an examination.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard, 4 Vet. App. 
at 392-94.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 70 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 70 percent rating is appropriate when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran underwent a Vet Center intake psychological 
assessment in January 2001, administered by a social worker.  
The assessment revealed that since discharge from service the 
veteran's ability to practice as a registered nurse has 
become increasingly difficult due to intrusive memories and 
flashbacks, a willingness to do more but feeling guilty 
because she can't; and anger towards authority.  This veteran 
served in the Army Nurse Corps during Vietnam, partly in 
intensive care unit, but mostly in recovery after emergency 
surgeries.  The veteran is currently employed as an intensive 
care unit nurse.  She suffers from flashbacks and intrusive 
memories of trying to keep soldiers alive and guilt because 
"I should have done more."  The veteran was diagnosed as 
suffering from chronic and severe PTSD and major depressive 
episodes with a global assessment of functioning score (GAF) 
of 42.  The veteran continued to attend regular therapy 
sessions.  

Subsequently, the veteran was scheduled for a VA examination 
in June 2001.  The veteran reported that she thinks about her 
Vietnam experiences on a daily basis; she has dreams two or 
three times a week; and she experiences flashbacks at work.  
The veteran listed her complaints as suffering from chronic 
symptoms of depression, including low self-esteem, low energy 
levels, low motivation, lack of interest in pleasurable 
activities, chronically dysphoric mood for over two years, 
over-eating and sleep disturbance.  She has problems being 
intimitate with her husband and affectionate towards her son.  
Additionally, she experiences episodes of hypervigilance, an 
exaggerated startle response, and a lack of interest in 
previously pleasurable experiences like painting and 
gardening.  She only has one female friend with whom she has 
irregular contact because of her low motivation.  Finally, 
reported having difficulties both falling and staying asleep, 
and she suffers from road rage.

The examiner noted that the veteran was a "cooperative, 
casually dressed, adequately groomed middle-aged woman who 
was oriented as to person, place, time and purpose of the 
evaluation."  There was no evidence of hallucinations, 
delusions, or of significant cognitive impairment and the 
veteran's recent and remote memory abilities appeared to be 
within the average range.  However, the examiner assessed 
that she appears to suffer from severe social impairment and 
moderate to severe emotional and occupational impairment 
because of her PTSD symptoms.  The veteran was diagnosed as 
suffering from moderate to severe symptoms of PTSD with 
secondary dysthymic disorder symptoms with a GAF score of 50-
51.

In October 2001 the veteran's VA social worker submitted a 
statement reporting that the veteran's PTSD symptomatology 
had escalated since her June 2001 examination.  The social 
worker revealed that the veteran was getting less sleep and 
losing the motivation to work.  Furthermore, the social 
worker assessed that the veteran's PTSD disability would 
affect her work and that continued employment in the nursing 
profession could lead to a complete emotional breakdown.  

The veteran was scheduled for a second VA examination in 
February 2002.  The examiner noted that the veteran had 
worked as a full-time registered nurse (RN) for over 20 years 
and was the breadwinner of the family.  During the 
examination the veteran recounted that she had problems 
handling work stress, that depression was driving her to 
contemplate suicide and that she had anger management 
problems, regarding her son, husband and co-workers. The 
veteran also reported that she had almost daily intrusive 
recollections of Vietnam; frequent night sweats and thrashed 
in bed. Upon examination, findings on mental status remained 
unchanged.

The examiners stated that the veteran appeared to suffer from 
an increase in the veteran's PTSD symptoms since the June 
2001 examination.  The examiner diagnosed that the veteran as 
suffering from severe social, industrial, and emotional 
impairment due to her symptoms of PTSD.  The veteran was also 
found to suffer from a major depressive disorder, secondary 
to her PTSD with chronic dysphoric mood with feelings of 
worthlessness, hopelessness, episodic suicidal ideation 
without a specific plan, low motivation and lack of interest 
in previously pleasurable activities, as well as sleep and 
concentration deficits and problems with overeating.  The 
veteran was diagnosed as suffering from chronic severe PTSD; 
major depressive disorder, chronic recurrent, and moderate 
secondary to PTSD; and alcohol dependence.  The GAF score was 
45, serious impairment in social and occupational 
functioning.

The veteran's representative argues that the veteran 
expresses grossly inappropriate behavior at work by yelling 
at co-workers and avoiding staff and patients.  The veteran 
also expresses grossly inappropriate behavior at home by 
yelling at both her husband and son and in her inability to 
show them affection.  The representative presented that the 
veteran also abuses alcohol and marijuana.  Finally, the 
representative submits that the veteran is a persistent 
danger to herself and others because concentration problems 
are a threat to patients when she mixes I.V. drugs and she 
purposefully avoids patients who are near death.  Moreover, 
the veteran is most likely to act upon her suicidal thoughts 
while she is at work because her plan requires the use of 
pharmaceutical narcotics.

Taking into account the evidence of record the veteran's PTSD 
symptomatology includes constant intrusive memories, 
depression; nightmares with sleep disturbance, hyperarousal 
and intermittent suicidal ideation.  Additionally, the 
veteran is occupationally impaired by her avoidance of those 
who are near death, her concentration issues, and her anger 
management problems.  However, although the veteran has 
changed her work schedule from 36 hours a week to 24 hours a 
week, "in order for her to continue working and avoid a 
complete emotional breakdown," the veteran is still employed 
in a serious capacity.  Moreover, there is no evidence in the 
record that the veteran's psychological status has actually 
posed any danger to patients, family or herself.  Finally, 
the October 2002 statement from the veteran's nursing 
supervisor regarding veteran's reduced work schedule does not 
address the reasons behind this decision. Therefore, the 
Board finds that that the veteran suffers substantial 
occupational and social impairment, as demonstrated by the 70 
percent disability rating currently assigned.

The Board finds that a higher evaluation of 100 percent is 
not warranted because there is not a total occupational and 
social impairment.  There is no evidence of symptoms such as 
impaired thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
inability to perform activities of daily living or to 
maintain personal hygiene, disorientation, or memory loss.  
Absent evidence reflecting such symptoms, the Board cannot 
conclude that the overall disability picture more nearly 
approximates the criteria for a 100 percent schedular rating 
under Code 9411.  38 C.F.R. § 4.7. 

In addition, the Board finds no reason to refer the case for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule. VAOPGCPREC 6-96.  In fact, there is no 
evidence that the veteran has ever been hospitalized for 
PTSD. In addition, the impairment in earning capacity caused 
by PTSD is already contemplated by the current 70 percent 
schedular disability rating.  38 C.F.R. § 4.1.  As discussed 
above, the veteran remains employed.

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating greater than 70 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Code 
9411.









ORDER

An increased disability rating for PTSD, currently evaluated 
as 70 percent disabling, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



